JOANOS, Judge.
Anthony Cherry appeals the summary denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without prejudice to the filing of a properly drafted motion.
In addition to the requirement that a motion for post-conviction relief shall be under oath, rule 3.850 provides that the motion shall include information concerning (a) the judgment and sentence under attack; (b) whether there was an appeal from the judgment or sentence; (c) whether a previous post-conviction motion was filed; (d) if a previous motion was denied, why the claim in the present motion was not raised in a prior motion; and (e) the nature of the relief sought. Numerous decisions from this court have affirmed the summary denial of a motion for post-conviction relief due to the motion’s failure to comply with the minimum requirements of the rule. See Rowe v. State, 474 So.2d 898 (Fla. 1st DCA 1985); Baker v. State, 448 So.2d 36 (Fla. 1st DCA 1984); McElroy v. State, 436 So.2d 417 (Fla. 1st DCA 1983); Robinson v. State, 423 So.2d 466 (Fla. 1st DCA 1982).
In this case, appellant failed to provide specific information regarding the judgment under attack, failed to mention whether there was a previous appeal or motion, and failed to set forth sufficient facts. Therefore, the order denying post-conviction relief is affirmed, without prejudice to file a properly drafted motion.
Affirmed.
SMITH, C.J., and ZEHMER, J., concur.